DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution. Plaintiffs filed a Complaint on June 14, 2010, and an Amended Complaint on July 8, 2010. Defendant filed an Answer on July 22, 2010. A case management conference scheduled for August 25, 2010, was cancelled at the request of Plaintiffs, who stated that they wished to withdraw their appeal. A written notice of withdrawal was not received. A Journal Entry filed on September 30, 2010, requested Plaintiffs to submit their withdrawal to the court in writing within 14 days. As of this date, Plaintiffs have not responded to that request. As a result, the court concludes the appeal should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 19, 2010. The Court filed and entered this documenton October 19, 2010.